Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/22 has been entered.
Claim(s) 2, 13-21, 23-31, 43-46, 48-51, and 53-61 are cancelled.  Claim(s) 1, 3-12, 22, 32-42, 47, 52, and 62-64 are pending. Claim(s) 9, 11, 12, 22, 32, 42, 47, 52, and 64 have been withdrawn.  Claim(s) 1, 3-8, 10, 62, and 63 are examined herein.
Without acquiescing, the 103 rejection of record is replaced herein to more appropriately address the concerns of the Applicant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8, 10, 62, and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Casimiro-Garcia et al. (US 2016/0368919 A1; of record) in view of Kumar et al. (Krishan Kumar, Sania S. Raza, Lawrence M. Knab, Christina R. Chow, Benjamin Kwok, David J. Bentrem, Relja Popovic, Kazumi Ebine, Jonathan D. Licht, & Hidayatullah G. Munshi, GLI2-dependent c-MYC upregulation mediates resistance of pancreatic cancer cells to the BET bromodomain inhibitor JQ1. Sci. Rep. 5, 9489; DOI:10.1038/srep09489 (2015)), and further in view of Verrills et al. (WO 2009/117769 A1; of record).
The instant claims are generally drawn to treating cancer with the BET inhibitor JQ1 (related to claims 4-6) and the PP2A activator FTY720 (also known as fingolimod; related to claims 7, 8, 62, and 63), wherein the cancer is resistant to treatment by the BET inhibitor alone, wherein the BET inhibitor and the PP2A activator are synergistic in treating the cancer (related to claim 3), and wherein the BET inhibitor and the PP2A activator are administered concurrently or sequentially (related to claim 10).
Casimiro-Garcia et al. discloses treatments for cancer comprising BET family bromodomain inhibitors (see, for example, the title, abstract, and the whole document) and discloses JQ1 as a preferred compound that is used as a comparator (see, for example, the Figures and the results).  Thus, Casimiro-Garcia et al. shows that JQ1 was recognized as a premier BET bromodomain inhibitor.
Casimiro-Garcia et al. further teaches that the BET bromodomain inhibitor can be used in combination with other active agents administered simultaneously or sequentially (see, for example, [0820]-[0826]) including compounds such as fingolimod (i.e. FTY720; see, for example, [0857]), and teaches that BET bromodomain inhibitors were known to work in resistant cells (see, for example, [1560]).
Casimiro-Garcia et al. does not specifically disclose the combination of JQ1 and FTY720 for the treatment of cancer.
Kumar et al. discloses that JQ1 is a selective inhibitor of BET bromodomain proteins that has efficacy against a number of different cancers but that resistance to JQ1, as well as other BET bromodomain inhibitors was an issue (see, for example, the abstract and the whole document).  Kumar et al. teaches that attempts to re-sensitize the cells to JQ1 was successful, but that it required testing of multiple approaches (i.e. that experimentation with different mechanistic modalities was needed; see, for example, the abstract and throughout).
Verrills et al. discloses the treatment of cancer comprising administering FTY720 (see, for example, the abstract and the whole document) alone or in combination with other active agents to produce improved efficacy and to render drug resistant cancers more susceptible to other anti-cancer treatments (i.e. act in a synergistic fashion; see, for example, pg. 13 last paragraph to pg. 14 first paragraph).  The taught combination can be administered concurrently or sequentially (see, for example, pg. 14 first paragraph).  
It would have been obvious to one of ordinary skill to treat BET-inhibitor-resistant cancers with the combination of JQ1 and FTY720.
One of ordinary skill would have been motivated to treat BET-inhibitor-resistant cancers with the combination of JQ1 and FTY720 because the prior art recognized that both JQ1 and FTY720 were useful for the treatment of cancers, that resistance to JQ1 could be both built and reversed, and that both JQ1 and FTY720 were individually known to be useful as well as in combinations with multiple active agents to provide superior and potentially synergistic improvements in treatment including in the case of resistance.  One of ordinary skill would have combined JQ1 and FTY720 during the routine experimentation and optimization of the treatment of cancers, including the sub-population of resistant cancers, and would have done so with a reasonable expectation of success in making an improved treatment.
One of ordinary skill would have known that combining two active agents used for the same purpose has a therapeutically additive effect, and would have combined them with a reasonable expectation of success.  Further, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Additionally, the skilled practitioner would be aware of the Goldie-Coldman hypothesis:
a mathematic model that predicts that tumor cells mutate to a resistant phenotype at a rate dependent on their intrinsic genetic instability. The probability that a cancer would contain drug-resistant clones depends on the mutation rate and the size of the tumor. According to this hypothesis, even the smallest detectable cancers would contain at least one drug-resistant clone; therefore, the best chance of cure would be to use all effective chemotherapy drugs; in practice, this has meant using two different non–cross-resistant chemotherapy regimens in alternating cycles.
and would, therefore, be motivated to use combination therapies of multiple drugs in the treatment of antineoplastic disorders to overcome resistance.

Response to Arguments
The current 103 rejection is new, however, for the sake of compact prosecution, the Examiner will address the arguments inasmuch it might prove informative and/or helpful to the Applicant.
The Applicant argues “the pending claims are not directed to the treatment of all cancers with a combination of a BET inhibitor and a PP2 activator, such as JQ1 and FTY720, but instead are directed to the treatment of cancers that are resistant to treatment by the BET inhibitor alone. Neither Casimiro-Garcia nor Verrills taught the treatment of BET-inhibitor resistant cancers with either a BET inhibitor or a PP2 activator, or both … some cancers develop adaptive resistance to BET inhibitors, and before the present application, mechanistic insights about this resistance did not exist.”
This is not found persuasive.  The development of resistance to antineoplastics is well-known to those of skill in the art, and as stated in the prior Office actions, so well-known that multi-modal treatment paradigms designed to overcome such resistance were common.  Additionally, in the updated rejection, prior art citing the development of resistance in using JQ1 has been included.  In said prior art, Kumar et al. attempted to regain sensitivity, and had both failure and success, thus showcasing that experimentation with different methods of resensitization was required.  Thus, it was known that resistance to JQ1 could develop, that said resistance could be overcome, and that FTY720 was known to resensitize different resistant cells to treatment with previously refractory compounds.
The Applicant argues “it was the present application that identified that BET-inhibitor-resistant cancers do not result from mutations in the BET proteins, but rather that such cancers remain dependent on wildtype BRD4. Id. at ¶ [0069]. Instead, the present application disclosed that it is the hyperphosphorylation of BRD4, attributable to the decreased activity of PP2A, that results in recruitment of BRD4 in resistant cells. Id. The present application was therefore the first to disclose that inhibiting BRD4 phosphorylation by, for example, the use of a PP2A activator, could be used in combination with a BET inhibitor to treat cancers that are resistant to treatment by the BET inhibitor alone. Id. Without this understanding, a person of ordinary skill in the art would not have been motivated to combine Casimiro-Garcia with Verrills to combine a PP2A activator with a BET inhibitor to treat BET-inhibitor resistant cancers, much less would one have had a reasonable expectation that such a combination would be successful.”
This is not found persuasive.  While the effort put forth by the Applicant is not to be discounted, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem (e.g. mechanistically). It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings."); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).  In the instant case it would have been sufficient to want to overcome resistance, and the use of a combination treatments was known to do so.  One of the primary methods of overcoming drug resistance is to combine the drug with another that utilizes a differing mechanism of action (e.g. as in the Goldie-Coldman hypothesis), and the ability to screen many cell lines against many active agent combinations is a routine undertaking that is commonly practiced in the pharmaceutical sciences.  It would have been obvious and routine to assess different active agents with JQ1 to improve patient outcomes and/or overcome resistance, and starting with compounds that have been contemplated to be used together would have been an obvious place to start.
The Applicant argues “Verrills disclosed that "[u]p regulating PP2 activity of c-KIT cancer cells as described [within] may also render drug resistant c-KIT cancers more susceptible to other anti-cancer treatments." … one of ordinary skill in the art would have understood, based on the mechanism of c-KIT' s role in cancer progression (hyper-phosphorylation), that Verrills taught that a PP2A activator, which would improve phosphatase activity, could be used to treat c-KIT drug-resistant cancers. However, one skilled in the art would not have thought that Verrills taught or even suggested that using a PP2A activator to overcome BET-inhibitor resistance in cancers because it was not known before the present application that inhibiting BRD4 phosphorylation could overcome resistance to a BET inhibitor.”
This is not found persuasive.  Those of skill in the art generally recognize that the use of multiple active agents in the treatment of cancers is common, and the disclosure of Casimiro-Garcia et al. teaches that JQ1 and fingolimod/FTY720 can be used in combination.  The additional art further bolsters that these active agents were known to be useful for a number of reasons and in a number of patient populations.  The specific mechanistic underpinning would not be necessary in the instant case because, for example, Casimiro-Garcia et al. already contemplated the use together.  The additional art merely supports this further.
The Applicant argues “In the present case, even if the selection of combination anti-cancer treatments could result from routine experimentation or optimization, a point that is not conceded, the Examiner has not provided any articulated reason why one of ordinary skill in the art would have had a reasonable expectation of success of using a phosphatase activator to treat cancer that is resistant to BET inhibitors before it was known that hyperphosphorylation of BRD4 led to BET inhibitor resistance.”
This is not found persuasive.  The hyperphosphorylation of BRD4 leading to BET inhibitor resistance is not claimed (e.g. there is no step of identifying such in the patient population) so it is not required that this be the only mechanism for which the claimed resistance arises.  Based on the disclosure of Kumar et al. it does not appear that the argued hyperphosphorylation of BRD4 is the only mechanism of BET inhibitor resistance, and unless the Applicant is trying to argue that the instant claims are not enabled for the full scope of resistant cells, then the source of the resistance itself does not matter.
With respect to the reason why one would have had a reasonable expectation of success, Casimiro-Garcia et al. teaches the combination for use on patients with cancers, and it would have been obvious, at least to try, to treat a sub-population with a resistant cancer.  Especially considering that resistance and reversal were known in general, resistance to JQ1 was known, reversal of resistance to JQ1 was known, and reversal of resistance utilizing fingolimod/FTY720 was known.

Conclusion
Claim(s) 2, 13-21, 23-31, 43-46, 48-51, and 53-61 are cancelled.  Claim(s) 9, 11, 12, 22, 32, 42, 47, 52, and 64 have been withdrawn.  Claim(s) 1, 3-8, 10, 62, and 63 are rejected.  No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jason Deck/Examiner, Art Unit 1627